AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF SUBSIDIARY AND ASSUMPTION OF
OBLIGATIONS

This Agreement of Conveyance, Transfer and Assignment of Subsidiary and
Assumption of Obligations (“Transfer and Assumption Agreement”) is made as of
September __, 2013, by Vantage Health, a Nevada corporation (“Assignor”), Lisa
Ramakrishnan (“Assignee”), and Moxisign (PTY) Ltd., a South African corporation
(“Subsidiary”).

 

WHEREAS, Assignor owns a 51% interest in the Subsidiary; and

 

WHEREAS, through both its own direct operations and through the Subsidiary,
Assignor has been engaged in the business of a pharmaceutical distributor with
the specific intention of bidding on South African government health care
contracts and tenders (the “Business”); and

 

WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the issued and outstanding
stock and any other form of ownership interest in the Subsidiary, along with all
the assets of the Business held or owned by the Assignor, and, in connection
therewith, Assignee has agreed to accept and assume all of the liabilities of
Assignor relating to the Business, to the Subsidiary, and to Assignor’s
operations prior to the date of this Agreement on the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1. Assignment of Subsidiary.

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by Assignor and Subsidiary, Assignor does hereby assign,
grant, bargain, sell, convey, transfer and deliver to Assignee, and his
successors and assigns, all of Assignor’s capital stock and any other form of
ownership interest in Moxisign (PTY) Ltd., a South African corporation.

 

Section 2. Assumption.

 

2.1 Assumed Liabilities. As of the date hereof, Subsidiary and Assignee hereby
assume and agree to pay, perform and discharge, fully and completely, all
liabilities, commitments, contracts, agreements, obligations or other claims
against Assignor, whether known or unknown, asserted or unasserted, accrued or
un-accrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the
Business, the Subsidiary, and/or to any aspect of Assignor’s operations prior to
the date of this Agreement (the “Liabilities”).

 

2.2 Indemnity. Assignee and Subsidiary shall indemnify and hold harmless the
Assignor for any loss, liability, claim, damage, or expense arising from or in
connection with any claim relating to or arising out of any Liabilities.

 

 



 

Section 3. Headings. The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Transfer and Assumption Agreement.

 

Section 4. Governing Law and Venue. This Agreement shall be constructed and
construed in accordance with the internal substantive laws of the State of
Nevada, without regard to the choice of law principles of said State. The
parties agree that the exclusive venue of any action, suit, counterclaim or
cross claim arising under, out of, or in connection with this Agreement shall be
the state or federal courts in Clark County, Nevada. The parties hereby consent
to the personal jurisdiction of any court of competent subject matter
jurisdiction sitting in Clark County, Nevada.

 

Section 5. Waiver of Right to Trial by Jury. Each of the parties hereto hereby
waives any right to trial by jury of any claim, demand, action or cause of
action (a) arising under this agreement or any other instrument, document or
agreement executed or delivered in connection herewith or therewith, or (b) in
any way connected with or related or incidental to the dealings of the parties
hereto or any of them in respect to this agreement. Each of the parties hereto
represents that it has reviewed this waiver and has knowingly and voluntarily
waived its jury trial rights following consultation with legal counsel. Each of
the parties hereto agrees that the other may file a copy of this agreement with
any court as written evidence of the consent of the parties hereto to the waiver
of their right to trial by jury.

 

Section 6 Understanding of Agreement. The parties each acknowledge that they
have fully read the contents of this Agreement and that they have had the
opportunity to obtain the advice of counsel of their choice, and that they have
full, complete and total comprehension of the provisions hereof and are in full
agreement with each and every one of the terms, conditions and provisions of
this Agreement. As such, the parties agree to waive any and all rights to apply
an interpretation of any and all terms, conditions or provisions hereof,
including the rule of construction that such ambiguities are to be resolved
against the drafter of this Agreement. For the purpose of this instrument, the
parties agree that ambiguities, if any, are to be resolved in the same manner as
would have been the case had this instrument been jointly conceived and drafted.

 

 

[The remainder of this page is blank intentionally.]

2

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.

 

Vantage Health

 

 

By: /s/ Lisa Ramakrishnan

Lisa Ramakrishnan, President

 

 

Moxisign (PTY) Ltd.

 

 

By: /s/ Lisa Ramakrishnan

Lisa Ramakrishnan, President

 

 

Assignee

 

/s/ Lisa Ramakrishnan

Lisa Ramakrishnan

3

 



 

 

